DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-7 and 13-23 are pending.
	Claims 9-12 have been cancelled.
	Claims 1 and 13-15 have been amended.
	Claims 1-7 and 13-23 are examined on the merits with species, b. administration of both, S-equol and other cancer treatment(s), specifically an immunotherapeutic agent, see Interview Summary conducted July 27, 2021.

Withdrawn Rejection
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-7 and 13-23 under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov Identifier: NCT00998920 (posted October 21, 2009), and further in view of Ruta Nonacs, MD., Ph.D. (womensmentalheal.org, 2 pages, March 13, 2015) and Sadineni et al., US 2016/0304607 A1 (published October 20, 2016) is withdrawn. Claims 9-12 have been cancelled.



Maintained Rejection
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The rejection of claims 1-7 and 13-23 under 35 U.S.C. 103 as being unpatentable over Lephart et al., US Patent Application Publication No., US 2010/0076071 A1 (published March 25, 2010), and further in view of Ruta Nonacs, MD., Ph.D. (womensmentalheal.org, 2 pages, March 13, 2015) and Sadineni et al., US 2016/0304607 A1 (published October 20, 2016) is maintained. Claims 9-12 have been cancelled.
	Applicants assert their claimed invention, “the combination of S-equol with an anti-PD-1 antibody has been show to reduce melanoma tumor sizes to a more-than-additive extent as compared with tumors treated with S-equol or anti-PD-1 antibody alone”, see Remarks submitted November 30, 2021, page 5, last complete paragraph.  Applicants further assert Figures 6-9 within the Specification demonstrate the unexpected synergistic effect provided by the combination of S-equol and an anti-PD-1 antibody on a mouse melanoma tumor (a B16 cell line), see paragraph bridging pages 5 and 6 of the Remarks. 

As noted in the Interview Summary mailed December 15, 2021, the Examiner contacted Applicants’ representative, Dr. Crane regarding the antibodies listed in claim 1 and Figures 6-9.  The Examiner concurred that the Figures did evidence unexpected findings with synergistic effects in particular, Figure 7. However, the figures do not make clear which PD-1 antibody from those listed in claims 13-15 correspond to the evidence. Dr. Crane responded via email noting the PD-1 antibody was a mouse PD-1 antibody from BioXcell, clone RMP1-14, catalog #BE0146. However, this information, as well as the claims are not commensurate with the unexpected findings cited in the Remarks and the Figures. As the claimed invention reads, there is prevention of melanoma, as well as the non-elected species, programmed cell death ligand 1 (PDL-1) antibody and the breadth of claim 1 reads on any and all PD-1 antibodies. It is not clear if other PD-1 antibodies would be able to render the same synergistic effects in combination with the same formulations comprising S-equol. Accordingly, the rejection is maintained. 
Lephart teaches treating and preventing human malignant melanomas with the use of S-equol, wherein the administered dose range is at least about 0.005 mg up to 200 mg, see page 2, sections 0013 and 0018; page 7, section 0087; page 9, section 0110; and page 10, section 0117.  Methods for delivering S-equol include systemic combinatorial treatment, as well as intravenously, intraperitoneally or via subdermal pump infusion, see page 7, section 0085; and page 10, section 0119. Genistein, daidzein and/or IBSO03569 were not co-administered with S-equol.  Absent evidence to the contrary, S-equol was administered essentially free of genistein, daidzein and /or IBSO03569. S-equol can be administered alone with the formulation essentially free of R-equol, see page 5, section 0071; and page 7, section 0088.  S-equol can be prepared chemically, as well as using a biological process, see page 6, section 0081.
	Lephart does not teach the claimed method, wherein S-equol formulation is administered in a range from twice per day up to four times per day, as well as in a formulation comprising immunotherapeutic agents.
	However, Nonacs teaches S-equol can be administered up to 200mg and at least twice daily, see bridging paragraph of pages 1 and 2.  And Sadineni teaches pharmaceutical compositions comprising anti-cancer agents with immunotherapeutic antibodies for the treatment of melanoma, see abstract; section 0042 on page 4; page 5, last sentence in section 0044; page 10, section 0100; and sections 0188 and 0189 beginning on page 22.  The immunotherapeutic antibodies are targeted to both, programmed death-1 (PD-1) receptor and the programmed death ligand-1 (PD-L1), see page 1, section 0006; and Anti-PD-1…section beginning on page 10.  In particular, Pembrolizumab (also known as Keytruda®, lambrolizumab, and MK-3475) is a humanized monoclonal IgG4 antibody directed against human cell surface receptor PD-1…” can be administered, as well as anti-PD-L1 antibodies, atezolizumb (also known as RG7446 and MPDL3280A) and avelumab (also called MSB0010718C) with additional antic-cancer agents, see page 12, section 0120; and page 23, section 0194.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to treat melanoma with a combinatorial application of S-equol and immunotherapeutic agent(s) at the formulations designated in claims 21-23 because the publications teach therapeutic compositions comprising more than one therapeutic agent provides clinical benefit to melanoma cancer patients and Nonacs teaches higher S-equol dosages at multiple times within a day are not harmful, see all documents in their entirety. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references that arriving at specific dosages and time periods of administration is easily attainable and targeted treatment of melanoma with anti-cancer agents allows eradication, inhibition of the cancer and enhances efficacy of the therapeutic agents resulting in an optimal therapeutic regimen, see all documents in their entireties; and in particular, Sadineni, page 25, section 0199.  Moreover, one of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings well known in the art, that dosages of any pharmaceutical composition must be adjusted and optimized.





			
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



11 February 2022
/Alana Harris Dent/             Primary Examiner, Art Unit 1643